Per Curiam. The appellant, Wilbert Muldrew, was convicted on January 28, 1997, in Hempstead County Circuit Court of three counts of delivery of a controlled substance (cocaine) and was sentenced to 120 years’ imprisonment. His attorney, David Mark Gunter, filed a notice of appeal on Muldrew’s behalf on February 3, 1997. The transcript in the case was filed on May 22, 1997. Mr. Gunter requested and received two extensions to file Muldrew’s brief, which was due on September 26, 1997. When the brief had not been filed, the Clerk of the Court wrote to Mr. Gunter inquiring about the status of the case. On October 13, 1997, Mr. Gunter telephoned the Clerk and indicated that he would file a motion for belated brief within ten days. As of this date, no motion has been filed.  In light of the above circumstances, we hereby order David Mark Gunter to appear before this court on December 4, 1997, at 9:00 a.m. to show cause why he should not be held in contempt for his failure to file Muldrew’s brief.